Citation Nr: 0009690	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for anxiety neurosis, 
arthralgia, and a gastrointestinal disability manifested by 
loose stools.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel







INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1991.  

The issues on appeal were initially before the Board in July 
1998, at which time additional development by remand was 
directed.  In July 1998, it was held that new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder had not been submitted.  Claims for 
service connection for headaches, rhinitis, memory loss, 
fatigue, loss of attention, loss of facial hair were denied 
as not well grounded.  New and material evidence to reopen a 
claim for service connection for disability of the left knee 
was established.  Service connection for degenerative 
arthritis of the left knee subsequently was granted by the RO 
in June 1999.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  A chronic psychiatric disorder, to include anxiety 
neurosis was not initially manifested in service and is not 
shown to be otherwise related thereto.  

3.  Arthralgia of multiple joints is not currently 
demonstrated.  

4.  A gastrointestinal disability manifested by loose stools 
is related to the veteran's period of service in the Persian 
Gulf War.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for arthralgia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  A chronic psychiatric disorder, to include anxiety 
neurosis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

3.  A gastrointestinal disability manifested by loose stools 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On a report of medical history for enlistment in the Army 
National Guard in November 1985, the veteran reported that he 
had a history of swollen or painful joints.  He reported that 
he had had a swollen knee, the result of an injury 18 months 
previously, and that he had torn cartilage in the knee.  This 
history was repeated on an enlistment physical examination 
for active duty in October 1988, with the veteran noting that 
he had swelling of the left knee occasionally.  On physical 
examination, McMurray's was positive, but physical 
examination was otherwise normal.  Service medical records 
show complaints at various times during service for 
complaints of knee pain, with some swelling of the knee.  The 
veteran reported in September 1989 that he had twisted the 
knee the previous day while playing football, and he again 
noted another injury in August 1990.  In September 1990, he 
reported knee pain and the knee giving way after running.  

The service medical records show that, in December 1991, it 
was indicated that a medical examination for separation was 
not required.  On a report of medical history for National 
Guard service in October 1992, the veteran again reported a 
history of swollen or painful joints and a "trick" or 
locked knee.  He reported torn cartilage in the left knee, 
with occasional locking.  There were no complaints indicative 
of a psychiatric or gastrointestinal disorder.  Physical 
examination showed some crepitus in the left knee with a 
positive McMurray's.  Otherwise, physical evaluation was 
essentially normal.  

In a statement in October 1994, the veteran indicated that he 
was sent to the Gulf area for preparation for combat in late 
December 1990, and that it was highly stressful because of 
the inability to know whether he was going into combat.  He 
indicated that he saw some combat, seeing some casualties on 
the other side, but no casualties in his unit.  The veteran's 
wife provided a statement in June 1994 indicating that her 
husband was a changed man after he returned from the Gulf 
area.  
On a Department of Veterans Affairs (VA) general medical 
examination in December 1994, the veteran reported that he 
was sent to the Persian Gulf area in December 1990 and 
returned in May 1991.  He served as an infantryman in the 
Persian Gulf War, and was assigned to a mechanized infantry 
unit.  The veteran stated that he had unusual periods of 
fatigue, loss of attention, and memory problems since the 
Gulf War.  He denied any change in sleep habits.  

On physical examination, the lower extremities showed a full 
range of motion, and neurological examination was negative.  
On a special orthopedic examination, physical examination of 
the left knee showed full flexion and extension from 0 to 150 
degrees.  There was no swelling, deformity, instability, or 
ligament weakness.  On a special psychiatric examination, the 
veteran complained of mood swings, irritability, low 
frustration tolerance, and fatigue.  He attributed some of 
the fatigue to his job, tending hogs for a living that 
involved long hours and heavy work.  He also complained of 
memory problems and difficulty concentrating.  He described a 
variety of anxiety symptoms.  On mental status examination, 
he appeared mildly nervous and restless.  There was no 
evidence of major mental disorder.  The diagnosis was 
generalized anxiety disorder.  

A statement was received from a private psychiatrist, David 
Parrish, M.D., dated in April 1997 indicating that he had 
examined the veteran.  Dr. Parrish stated that the veteran 
did not possess a psychological profile that was consistent 
with post-traumatic stress disorder, but that he did have 
complaints and symptoms of a mild to moderate depression, 
mild anxiety, irritability, difficulty concentrating, and 
impairment of memory that he attributed to his period of 
service.  Dr. Parrish diagnosed a generalized anxiety 
disorder, and he expressed the opinion that this disorder 
developed during the latter part of the veteran's military 
service.  

On a VA examination in August 1997, the veteran reviewed his 
medical history and history during service.  Mental status 
examination showed that his memory and recall were a little 
poor along with his attention and concentration.  There was 
no indication of abnormal thought processes, and no 
psychiatric diagnosis was made. It was indicated that the 
veteran had no indication of any mental disorder.  It was 
believed that he remained well adjusted into a civilian life, 
with no loss of time from gainful employment.  

On appeal, the veteran has maintained that he has an anxiety 
neurosis that is attributable to the stress that occurred in 
service.  In this regard, it is noted that VA examination in 
December 1994 resulted in a diagnosis of anxiety neurosis.  
In addition, a statement from a private psychiatrist dated in 
April 1997 indicated that his interview of the veteran found 
a picture of a generalized anxiety disorder.  He expressed 
the opinion that such anxiety disorder developed during the 
latter part of the veteran's military service.  

The service medical records contain complaints of back pain 
in the thoracic area in September 1990, with a notation of 
possible muscle strain.  In March 1991, the veteran 
complained of pain and stiffness in the neck and shoulder, 
and X-rays were interpreted as showing slight wedging 
deformity of the thoracic spine.  The veteran had further 
complaints relating to the right shoulder in May 1991.  

II.  Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5 107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 
81(1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would 'justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91(1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. § 
3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease. Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110,1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 3 1, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117(West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.3 17(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.3 17(a)(3) (1999).  

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).  

Initially, the Board finds that the claim for service 
connection for a chronic psychiatric disorder, anxiety 
neurosis, is well grounded.  The veteran has alleged that he 
has psychiatric problems which stem from his period of 
military service and a private physician, in April 1997, 
expressed the opinion that the veteran had a generalized 
anxiety disorder which had its onset during the latter part 
of the veteran's military service.  On VA examination in 
August 1997, however, it was reported that the veteran gave 
no indication of a psychiatric disorder.  In February 1999, 
following an examination of the veteran, a VA psychiatrist 
concluded that his symptoms were indicative of a mood 
disorder, secondary to his marital situation, not his 
military experiences in the Persian Gulf.  In determining 
that the preponderance of the evidence is against the 
veteran's claim, the Board observes that the opinion provided 
by the VA psychiatrist in February 1999 was based on clinical 
examination and a review of the entire record, while the 
private examiner s opinion was based on a history supplied by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
In reaching its decision, the Board also has taken into 
account the statements submitted by the veteran and his 
spouse.  A layperson can certainly provide an eyewitness 
account of visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
veteran or his spouse possesses the requisite expertise to 
render a medical opinion.  Given the absence of inservice 
evidence of relevant symptomatology and the weight of the 
post-service medical evidence, the Board finds that service 
connection for a chronic psychiatric disorder, anxiety 
neurosis, is not in order.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.  

During service, the veteran had complaints concerning various 
joints, primarily the left knee.  As noted above, service 
connection has been granted for a chronic left knee 
condition.  The post-service evidence discloses no objective 
indications of arthralgia of multiple joints other than the 
left knee.  Relevant signs or symptoms of this condition have 
not been reported by private or VA examiners and the veteran 
related in December 1998 that he had not received treatment 
for this condition.  Accordingly, the claim as to this issue 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107; 
38 C.F.R. §§ 3.303, 3.3 17; Caluza; VA O.G.C. Prec. Op. No. 
4-99 (May 3, 1999).  

Finally, the veteran also has asserted that he has had a 
chronic gastrointestinal disability manifested by loose 
stools since his Persian Gulf War service.  On VA fee-basis 
examination in February 1999, the veteran's symptoms were 
felt to be functional in origin.  Resolving the benefit of 
the doubt in the veteran's favor, the Board finds that the 
claimed condition is an undiagnosed illness within the 
meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Accordingly, service connection for a chronic 
gastrointestinal disability manifested by loose stools is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107; 38 C.F.R. 
§§ 3.303, 3.317; Caluza; VA O.G.C. Prec. Op. No. 4-99 (May 3, 
1999).  


ORDER

The claims for service connection for arthralgia and anxiety 
neurosis are denied.  

The claim for service connection for a gastrointestinal 
disability manifested by loose stools is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


